DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group I and species A in the reply filed on 1/7/2021 is acknowledged.  The traversal is on the ground(s) that there is no search burden.
Regarding the restriction requirement between method claims 1-17 and product claims 18 and 19 the examiner is not persuaded. The product claims require a different field of search and strategy because the scope of the product claims include metal nanostructures with lanthanum fluoride shells that are made by other methods such as non-solution based techniques.
However, regarding the species restriction requirement of a method in which water is removed and water is not removed the restriction requirement is withdrawn. A search of the art for the elected claims 1-17 would necessarily include solvents capable of forming salt solutions (polar solvents). Using one solvent instead of another would not introduce a search burden.
The requirement is still deemed proper and is therefore made FINAL.
Claims 18 and 19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected group, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 1/7/2021.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1, line1 refers to “a core shell structure (or electrochemically active material)”. It is unclear if the (or electrochemically active material) is intended to be part of the claim.
Claim 1, lines 7 and 13 refers to “the water” but lacks antecedent basis. It appears that the lanthanum salt solution and fluoride source solutions may be aqueous. 
Claim 8 refers to “the nanostructure” portion of the metal nanostructure of claim 1. However, nanoporous sheets, and thin films do not form suspensions as required by claim 1. In addition, “nanoframe” is not a recognized term of art and is not further described in the specification.
Depending claims 2-13 are rejected because they incorporate the 112 issues of the parent claim.
Claim 16 requires adding a second organic solvent to the second organic solvent layer. However, there is no antecedent basis for “the second organic solvent”.
Allowable Subject Matter
Claims 14, 15, and 17 are allowed.
Claim 1 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claims 2-13 and 16 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Regarding claim 1, the examiner was unable to find prior art teaching the formation of a LaF3 shell onto a metal nanostructure dispersed in a first suspension by the sequential application of a first amine salt, lanthanum salt solution, and second amine salt followed by a fluoride source solution.
Regarding claim 14, similar to claim 1 the examiner was unable to find prior art teaching the sequential addition of a first amine salt, lanthanum salt, and second amine salt followed by a fluoride source solution. The examiner notes that claim 14 requires addition of a lanthanum salt in contrast to a solution that includes lanthanum salt.
Depending claims are allowable by virtue of their dependency.

The closest prior art is LI et al. (US 2008/0247932) which teaches a gold and LaF3 core-shell particle can be made by mixing a prefabricated gold nanocrystal with a prefarbricated LaF3 nanocrystal [0041]-[0042]. The reference does not teach the particular method of adding salts to solution or solutions of salts in such a way as to form the LaF3 shell in situ.
Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL CLEVELAND can be reached on 5712721418.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.